Parker, Justice.
The code provides (§ 177) that the plaintiff and defendant respectively may be allowed, on motion, to make a supplemental answer or reply, alleging facts material to the case occurring after the former complaint, answer or reply. Under this section, the defendant is entitled to relief. I think the facts which transpired on the former trial are material to this case. How far they will go towards establishing a defence, it is not necessary to say. That question will be decided at the circuit in such a form as to afford to either party an opportunity to review the decision.
An order must, therefore, be entered, permitting the defendant to put in a supplemental answer within ten dayá, setting out the former trial and proceedings thereon and the judgment, on paying to the plaintiff the costs of preparing for and attending at the March circuit, and ten dollars for costs of resisting this motion. The plaintiff will have twenty days to reply to such supplemental answer.